           Case 3:19-cv-05425-LB Document 1 Filed 08/29/19 Page 1 of 6




Stephanie R. Tatar (237792)
TATAR LAW FIRM, A.P.C.
3500 West Olive Avenue, Suite 300
Burbank, CA 91505
Telephone: (323) 744-1146
Facsimile: (888) 778-5695
Stephanie@TheTatarLawFirm.com

Attorney for Plaintiff Patrick Ohern

              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                        )   Case No. 3:19-cv-5425
PATRICK OHERN                           )
                                        )
       Plaintiff,                       )   COMPLAINT FOR VIOLATION OF FAIR
                                        )   CREDIT REPORTING ACT
v.                                      )
                                        )   DEMAND FOR JURY TRIAL
INFLECTION RISK                         )
SOLUTIONS, LLC                          )
                                        )
       Defendant.                       )


                        PRELIMINARY STATEMENT

      1.     This is an action for damages brought by an individual consumer

against the Defendant for violations of the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. §§ 1681 et seq., as amended.

                                       PARTIES

      2.     Plaintiff, Patrick Ohern, is an adult individual who resides in

the State of Texas.

                                            1
                                                COMPLAINT AND JURY DEMAND
           Case 3:19-cv-05425-LB Document 1 Filed 08/29/19 Page 2 of 6




      3.     Defendant Inflection Risk Solutions, LLC (hereafter “Inflection”) is a

business entity that regularly conducts business in the Northern District of

California and has a principal place of business located at 555 Twin Dolphin

Drive, Suite 200, Redwood City, CA 94065.

                         JURISDICTION AND VENUE

      4.     Jurisdiction of this Court arises under 15 U.S.C. §1681p and 28

U.S.C. § 1331.

      5.     Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                            STATEMENT OF FACTS

      6.     Defendant has been reporting derogatory and inaccurate statements

and information relating to Plaintiff and Plaintiff’s background to third parties

(hereafter the “inaccurate information”).

      7.     On or around July 2019, a consumer background report was prepared

by Defendant about Plaintiff that included criminal information (hereafter the

“criminal record”).

      8.     In fact, the criminal record had been expunged by court order in

November 2018.




                                            2
                                                COMPLAINT AND JURY DEMAND
            Case 3:19-cv-05425-LB Document 1 Filed 08/29/19 Page 3 of 6




      9.      Through November 2018, Defendant has never obtained updated

information on the criminal record reflecting that it had, in fact, been expunged

(hereafter “the inaccurate information”).

      10.     The inaccurate information negatively reflects upon the Plaintiff, and

misidentified Plaintiff as a person who has a criminal record. It appears that

Defendant, as a result of its unreasonable procedures, erroneously produced a

consumer report that identified Plaintiff as having a criminal record, which had

been expunged.

      11.     Defendant has been reporting the inaccurate information through the

issuance of false and inaccurate background information and consumer reports that

it has disseminated to various persons and prospective landlords, both known and

unknown.

      12.     Plaintiff has applied for and has been denied housing opportunities,

including but not limited to, a housing opportunity with AirBNB around July 2019.

Plaintiff has been informed that the basis for these denials was the inaccurate

information that appears on Plaintiff’s consumer report with Defendant and that the

inaccurate information was a substantial factor for those denials.

      13.     Defendant failed to follow reasonable procedures to assure the

maximum possible accuracy of the information it reported about Plaintiff. Had


                                            3
                                                COMPLAINT AND JURY DEMAND
            Case 3:19-cv-05425-LB Document 1 Filed 08/29/19 Page 4 of 6




Defendant followed such procedures it would not have reported a criminal record

that was expunged on Plaintiff’s consumer report.

      14.     As a result of Defendant’s conduct, Plaintiff has suffered actual

damages in the form of lost housing opportunity, harm to reputation, and emotional

distress, including anxiety, frustration, humiliation and embarrassment.

      15.     At all times pertinent hereto, Defendant was acting by and through its

agents, servants and/or employees who were acting within the course and scope of

their agency or employment, and under the direct supervision and control of the

Defendant herein.

      16.     At all times pertinent hereto, the conduct of the Defendant as well as

that of its agents, servants and/or employees, was intentional, willful, reckless,

negligent, and in grossly negligent disregard for federal and state laws and the rights

of the Plaintiff herein.

                                    CLAIMS
                                 COUNT I - FCRA

      17.     Plaintiff incorporates the foregoing paragraphs as though the same were

set forth at length herein.

      18.     At all times pertinent hereto, Defendant was a “person” and a

“consumer reporting agency” as those terms are defined by 15 U.S.C. §§ 1681a(b)

and (f).

                                          4
                                              COMPLAINT AND JURY DEMAND
            Case 3:19-cv-05425-LB Document 1 Filed 08/29/19 Page 5 of 6




      19.      At all times pertinent hereto, the Plaintiff was a “consumer” as that

term is defined by 15 U.S.C. § 1681a(c).

      20.     At all times pertinent hereto, the above-mentioned background report

was a “consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

      21.     Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is

liable to Plaintiff for willfully and negligently failing to comply with the

requirements imposed on a consumer reporting agency pursuant to 15 U.S.C. §

1681e(b).

      22.     The conduct of Defendant was a direct and proximate cause, as well as

a substantial factor, in bringing about the serious injuries, actual damages and harm

to the Plaintiff outlined more fully above and, as a result, Defendant is liable to the

Plaintiff for the full amount of statutory, actual and punitive damages, along with

the attorney’s fees and the costs of litigation, as well as such further relief, as may

be permitted by law.

                              JURY TRIAL DEMAND

      23.     Plaintiff demands trial by jury on all issues so triable.



                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages

against Defendant, for the following requested relief:
                                            5
                                                COMPLAINT AND JURY DEMAND
          Case 3:19-cv-05425-LB Document 1 Filed 08/29/19 Page 6 of 6




     A.     Actual damages;

     B.     Statutory damages;

     C.     Punitive damages;

     D.     Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n

and 1681o; and

     E.     Such other and further relief as may be necessary, just and proper.




                                         Respectfully submitted,


                                      By:/s/ Stephanie R. Tatar
                                        Stephanie R. Tatar
                                        TATAR LAW FIRM, APC
                                        3500 West Olive Avenue, Suite 300
                                        Burbank, CA 91505
                                        Telephone: (323) 744-1146
                                        Facsimile: (888) 778-5695
                                        Attorney for Plaintiff

Dated: August 28, 2019




                                        6
                                            COMPLAINT AND JURY DEMAND
